





CITATION: R. v. Wilde, 2011 ONCA 152



DATE: 20110228



DOCKET: C52324



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Rosenberg and Goudge JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Sabrina May Wilde



Appellant



Louis P. Strezos, for the appellant



Nadia Thomas, for the respondent



Heard and endorsed: February 25, 2011



On appeal from sentence imposed by Justice J. G. Lebel of the Ontario
          Court of Justice, dated June 24, 2010.



APPEAL BOOK ENDORSEMENT



[1]

While this was a serious breach of trust that continued for some time,
    substantial restitution was made before sentencing and full restitution has now
    been made. The appellant has no prior criminal record and has serious health
    issues at this time. The trial judge, in our view, did not give proper consideration
    to the principle of restraint in s. 718.2(c) which by its terms applies to
    all offenders not just aboriginal offenders.

[2]

Having regard to all the circumstances, the appeal is allowed and the
    sentence is reduced to time served with six months probation on the statutory
    terms and that she report to a probation officer within 14 days of this order
    and thereafter as required.


